Exhibit 99.1 Table of Contents PEG BANDWIDTH, LLC AND SUBSIDIARIES Consolidated Financial Statements (Unaudited) March 31, 2016 and 2015 Table of Contents PEG BANDWIDTH, LLC AND SUBSIDIARIES Table of Contents Page Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 2 Table of Contents PEG BANDWIDTH, LLC AND SUBSIDIARIES Consolidated Balance Sheets (Dollar amounts in thousands) As of March 31, 2016 December 31, 2015 Assets (unaudited) Current assets: Cash $ $ Accounts receivable, net Prepaid expenses Other current assets 26 69 Total current assets Property and equipment, at cost Intangible assets, net Prepaid expenses and other long-term assets Total Assets $ $ Liabilities, Redeemable Equity and Members' Deficit Current liabilities: Accounts payable $ $ Accrued compensation and benefits Accrued interest, loan payable to Parent Accrued taxes Other accrued liabilities Current portion of capital lease obligations Current portion of deferred revenue Total current liabilities Capital lease obligations Loan payable to Parent, net Deferred revenue Other long-term liabilities Total liabilities Commitments and contingencies (note 13) Redeemable equity: Redeemable preferred units, 391,000,000 units authorized, 376,882,763 units issued and outstanding at March 31, 2016 and December 31, 2015 Members' deficit: Class B common units, 80,000,000 units authorized, 40,717,007 units issued and outstanding at March 31, 2016 and December 31, 2015 - - Class C common units, 800,000,000 units authorized, 372,574,965 units issued and outstanding at March 31, 2016 and December 31, 2015 - - Contributed capital Accumulated deficit ) ) Total members' deficit ) ) Total liabilities, redeemable equity and members' deficit $ $ See accompanying notes to consolidated financial statements. 3 Table of Contents PEG BANDWIDTH, LLC AND SUBSIDIARIES.
